PAGE, Justice
(dissenting).
Bait and Switch: the ploy of offering a person something desirable to gain favor (as political support) then thwarting expectations with something less desirable.
Bait and Switch, Merriam-Webster Online Dictionary, http://www. merriam-webster. com (last visited July 27, 2012). What we are dealing with here is a classic bait and switch.
*652In April 2012 the Legislature approved a proposed amendment to Article VII, Section 1 of the Minnesota Constitution that would add two subsections to that section as follows:
(b) All voters voting in person must present valid government-issued photographic identification before receiving a ballot. The state must issue photographic identification at no charge to an eligible voter who does not have a form of identification meeting the requirements of this section. A voter unable to present government-issued photographic identification must be permitted to submit a provisional ballot. A provisional ballot must only be counted if the voter certifies the provisional ballot in the manner provided by law.
(c) All voters, including those not voting in person, must be subject to substantially equivalent identity and eligibility verification prior to a ballot being cast or counted.
Ch. 167, § 1, 2012 Minn. Laws 145, 145-46 (emphasis added).
The Legislature also approved the language of a question to be placed on the November 2012 ballot (the ballot question) concerning the proposed amendment. The ballot question approved by the Legislature is as follows:
Shall the Minnesota Constitution be amended to require all voters to present valid photo identification to vote and to require the state to provide free identification to eligible voters, effective July 1, 2013?
Id. § 2(a), 2012 Minn. Laws at 146 (emphasis added). Finally, the Legislature approved a title for the ballot question: “Photo Identification Required for Voting.” Id. § 2(b), 2012 Minn. Laws at 146.
I read Article IX, Section 1 of the Minnesota Constitution to require that the language of a proposed constitutional amendment itself appear on the ballot. Moreover, if there is to be a question on the ballot concerning a proposed constitutional amendment, that question cannot materially misstate the language of the proposed amendment.1,2 The language of *653the ballot question drafted by the Legislature at issue in this case deliberately and materially misstates the language of the proposed amendment.3 I therefore respectfully dissent.
A.
I begin with the standard by which this court should review the Legislature’s ballot question.
The court applies an extraordinarily deferential standard to the Legislature’s ballot question, and does so for two apparent reasons. One, the court contends that “our authority in this area” is limited by “proper respect for the separation of powers.” That premise, in turn, rests on the court’s assumption that in proposing constitutional amendments, the Legislature acts under its legislative power. That assumption is wrong. See In re Opinion of the Justices, 118 Me. 544, 107 A. 673, 674 (1919) (noting that in proposing amendments to the United States Constitution, Congress “strictly speaking, [is not] acting in the exercise of ordinary legislative power. It is acting in behalf of and as the representative of the people of the United States under the power expressly conferred by article 5 [of the United States Constitution]”); State ex rel. McKittrick v. Kirby, 849 Mo. 988, 163 S.W.2d 990, 993 (1942) (noting that “it has been universally held that the legislature, in proposing an amendment [to the constitution], is not exercising its ordinary legislative power but is acting as a special organ of government for the purpose of constitutional amendment” and collecting cases). Indeed, if proposing constitutional amendments were part of the Legislature’s legislative function, its authority to do so would be inherent in Article IV of the constitution and no separate authority (such as Article IX) would be required. To the contrary, as the Maine Supreme Judicial Court has observed in the context of amendments to the United States Constitution:
The people, through their Constitution, might have designated some other body than the two houses or a national constitutional convention as the source of proposals. They might have given such power to the President, or to the Cabinet, or reserved it in themselves; but they expressly delegated it to Congress or to a constitutional convention.
In re Opinion of the Justices, 107 A. at 674. The separation of powers therefore does not limit our review of the Legislature’s proposed ballot question.
Two, the court further contends that the scope of our review here is limited by precedent. Specifically, according to the court, “our review is limited to determining whether the ballot question as framed is ‘so unreasonable and misleading as to be a palpable evasion of the constitutional requirement to submit the law to a popular vote.’ ” (Quoting State ex rel. Marr v. Stearns, 72 Minn. 200, 218, 75 N.W. 210, 214 (1898), rev’d on other grounds, 179 U.S. 223, 21 S.Ct. 73, 45 L.Ed. 162 (1900)). Our precedent does no such thing.
*654We have considered two previous challenges to the language of ballot questions but those cases involved challenges to ballot questions proposing statutory, rather than constitutional, amendments. Stearns, 72 Minn. at 207, 75 N.W. at 210; State v. Duluth & N. Minn. Ry. Co. (Duluth Railway), 102 Minn. 26, 26, 112 N.W. 897, 897 (1907). When Stearns and Duluth Railway were decided, the Minnesota Constitution required that any change to the law allowing railroads to pay a gross earnings tax to the state, rather than pay property taxes to local governments, be put -to a popular vote. Minn. Const, of 1857, art. IV, § 32a. Steams and Duluth Railway arose from statutory changes subject to that constitutional provision.
In 1895 the Legislature passed a law requiring that, in addition to the gross earnings tax, land not “necessarily used in the actual management and operation” of railroads be “assessed and taxed as other lands are taxed in this state.” Act of Mar. 19, 1895, ch. 168, § 1, 1895 Minn. Laws 378, 378. The statutory change was placed on the 1896 general election ballot with the question: “For taxation of railroad lands.” Stearns, 72 Minn. at 217, 75 N.W. at 214. Nevertheless, the Aitkin County Auditor did not place various parcels of railroad land on the tax rolls, claiming (among other things) that the statutory change was never “submitted to, and adopted and ratified by, the electors of the state.” Id. at 209, 75 N.W. at 211. In particular, the County Auditor claimed that the form of the ballot question was nothing more than a “cunning political device to catch votes” and that the Minnesota Constitution “require[d] that the law itself shall be submitted to the voters.” . Id. at 217, 75 N.W. at 214.
The court concluded that the statutory change had been “submitted to the electors in compliance with the constitution and the statute.” Id. at 217, 75 N.W. at 214. In the process, the court noted that “[njeither the form nor the manner of submitting the question of the [statutory] amendment to the people is prescribed by the constitution.” Id. at 218, 75 N.W. at 214. Rather, the court explained, the form and manner of placing the question on the ballot were “subject only to the implied limitation that they must not be so unreasonable and misleading as to be a palpable evasion of the constitutional requirement to submit the law to a popular vote.” Id. at 218, 75 N.W. at 214. The court concluded that placement of the legislatively-proposed question on the ballot was proper, in the absence of an express constitutional requirement that the law itself be placed on the ballot. Id. at 218, 75 N.W. at 214-15.4
However, the court proceeded in dicta to compare the process of submitting a statutory amendment for approval by voters to the process of submitting a proposed constitutional amendment for approval by voters. The Steams court observed that “[t]he constitution requires that all amendments to that instrument shall be submitted to the people for their approval or rejection.” Id. at 218, 75 N.W. at 215. The court continued: “There is no essential difference between this requirement and the one as to the submission of the law in question.” Id. at 218, 75 N.W. at 215.
In fact, however, there are two essential differences. First, in passing a law and *655submitting it to the people for their approval, the Legislature is acting within its legislative power. There is every reason to construe the Legislature’s power in that respect broadly. In contrast, in proposing a constitutional amendment, the Legislature is not acting within its broad legislative power, but rather under limited powers specially delegated to it by the people.
Second, even if the 1871 constitution did not prescribe “the form nor the manner of submitting the question” of a statutory change to the people, id. at 218, 75 N.W. at 214, the unambiguous text of Article IX does prescribe the manner in which a proposed constitutional amendment is to be submitted to voters for approval: by placing the proposed amendment itself on the ballot. The court’s observation in Steams was not only dicta, it was fundamentally wrong.
Finally, the court contends here that in 2006 “[w]e explicitly adopted the standard articulated in Stearns and Duluth Railway in the context of reviewing the sufficiency of a ballot question used to put a proposed constitutional amendment to a popular vote.” (Citing Breza v. Kiffmeyer, 728 N.W.2d 683, 636 (Minn.2006)). We did no such thing. As Breza notes, the petitioners in that case “concede[d] that the ballot question accurately reflects ... the proposed constitutional amendment.” 723 N.W.2d at 636. Similarly, the Breza court agreed that “[t]he form of the ballot question conforms to the language of the proposed amendment.” Id. Thus the sufficiency of the ballot question was not disputed in Breza and anything we may have said about the standard for reviewing the sufficiency of the ballot question was therefore also dicta.
The sufficiency of the ballot question at issue here is therefore a question of first impression for the court, and in formulating the standard by which we are to review the question we are writing on a blank slate. What should the appropriate standard be?
To be sure, the Legislature’s choice of whether to propose a constitutional amendment subject to voter approval or pass legislation subject to gubernatorial veto is a matter entitled to significant deference. The Legislature is also entitled to significant deference with respect to the content of proposed amendments to the constitution. But the Legislature having proposed a constitutional amendment, our deference is to the mandate of the people as expressed in Article IX, Section 1 of the Minnesota Constitution: “Proposed amendments shall be ... submitted to the people for their approval or rejection at a general election.”
But the issues presented by this case involve a right enshrined in the Fifteenth, Nineteenth, Twenty-fourth, and Twenty-sixth Amendments to the United States Constitution and in Articles I and VII of the Minnesota Constitution. The right to vote is the most fundamental of rights, because without it citizens lack the ability to protect all other rights, both enshrined in the constitutions and inherent. As the Supreme Court of the United States has said:
“[T]he political franchise of voting” [is] a “fundamental political right, because preservative of all rights,” [and] “is a fundamental matter in a free and democratic society. Especially since the right to exercise the franchise in a free and unimpaired manner is preservative of other basic civil and political rights, any alleged infringement of the right of citizens to vote must be carefully and meticulously scrutinized.”
Harper v. Va. Bd. of Elections, 383 U.S. 663, 667, 86 S.Ct. 1079, 16 L.Ed.2d 169 (1966) (quoting Yick Wo v. Hopkins, 118 U.S. 356, 370, 6 S.Ct. 1064, 30 L.Ed. 220 *656(1886) and Reynolds v. Sims, 877 U.S. 533, 561, 562, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964)). When a proposed constitutional amendment would limit the exercise of this most fundamental of rights, this court should be especially wary. When the question placed before the voters — on the basis of which the voters will decide whether to approve or reject the proposed amendment — is deceptive and misleading, we should not only be wary; our scrutiny should be at its strictest.5
In other states, courts review constitutional amendments proposed by the legislature under a more exacting standard. For example, in 1982 the Florida Legislature proposed a constitutional amendment that would ban former legislators from lobbying for a 2-year period after leaving office, unless the legislator made full disclosure of his or her financial interests. Although the summary of the proposed amendment prepared by the Legislature for the ballot faithfully tracked the text of the proposed amendment, the Florida Supreme Court nevertheless struck the proposed amendment from the ballot, concluding that the ballot summary was misleading because it failed to inform voters that the proposed amendment would end an already-existing constitutional provision that imposed an absolute 2-year ban on lobbying by former legislators. Askew v. Firestone, 421 So.2d 151, 156 (Fla.1982). As the Florida court later put it,
the gist of the constitutional accuracy requirement is simple: A ballot title and summary cannot either “fly under false colors” or “hide the ball” as to the amendment’s true effect. The applicability of this requirement also is simple: It applies across-the-board to all constitutional amendments, including those proposed by the Legislature.
Armstrong v. Harris, 773 So.2d 7, 16 (Fla.2000).
Similarly, in Armstrong the Florida court found unconstitutionally misleading a ballot summary concerning a constitutional amendment that claimed the proposed amendment “[rjequires construction of the prohibition against cruel and/or unusual punishment to conform to United States Supreme Court interpretation of the Eighth Amendment.” Id. at 16-17. In fact, the proposed amendment would have changed Florida’s constitution to ban punishment both “cruel and unusual.” Id. at 17. Moreover, the Florida court found the ballot summary misleading because it claimed the purpose of the proposed amendment was to “preserve” the death penalty, when in fact the “main effect” of the amendment was to “nullify the Cruel or Unusual Punishment Clause.” Id. at 18.
But there is no need for me to propose a standard here because even under the standard the court applies — as inappropriately deferential as it is — this ballot question fails. I turn next to that analysis.
B.
The ballot question drafted by the Legislature here offers supporters of the requirement that voters’ identities be verified by photographic identification before they can cast a ballot something desirable — the promise that all voters will be required to show photo identification in order to receive a ballot — to gain the favor of their political support for the proposed amendment. But it delivers something considerably less desirable: a constitutional amendment with many exceptions to the *657photo identification requirement. A ballot question that so materially and deliberately misstates the language of the proposed amendment to which it relates is nothing more than a bait and switch.
The plain language of the text of the proposed amendment passed by the Legislature differs markedly and materially from the proposed amendment the Legislature’s ballot question describes. The ballot question asks whether the Minnesota Constitution should be amended to require “all voters” to present photo identification. But the proposed amendment as drafted requires only “voters voting in person” to present photographic identification. Unless the Legislature intends to eliminate absentee voting and mail balloting— something that proponents of the proposed amendment steadfastly and specifically denied during the Legislature’s deliberations over the proposed amendment — “all voters” and “voters voting in person” are not the same. “All voters” includes “voters voting in person,” but “voters voting in person” does not include “all voters.” Voters voting by absentee and mail ballot do not vote in person. As a result, voters voting on the proposed amendment will not know from reading the ballot question that a “yes” vote will not in fact require “all voters” to show photographic identification in order to receive a ballot to vote. The ballot question is deceptive and misleading in that respect.
The ballot question also asks whether the Minnesota Constitution should be amended to require that “all voters” present “valid” photo identification in order to vote. But the proposed amendment’s limits on a voter’s photo identification are more stringent than just “valid.” The proposed amendment limits the acceptable photographic identification that in-person voters must present to “valid government-issued, photographic identification.” (Emphasis added.) From the ballot question, voters would reasonably conclude that the proposed amendment would allow a voter to receive a ballot on the presentation of any valid photo identification, whether it be a student ID from a private college or university, a private employer’s identification badge, or a photographic credit card. They would be wrong. If the proposed amendment is adopted, none of these forms of photographic identification would satisfy the constitutional requirement, regardless of their validity, because they are not “government-issued.”
The court dismisses these misrepresentations as merely situations in which the ballot question could be clearer, and attributes them to the Legislature’s attempt to concisely summarize the proposed amendment as a ballot question. See Duluth Railway, 102 Minn. at 30, 112 N.W. at 898 (explaining that courts may not review the language of a ballot question prescribed by the Legislature for a proposed statutory change “simply because” the courts may believe “the question was not phrased in the best or fairest terms”).
To be blunt, in this case that is nonsense. This is not a case in which the ballot question was simply “not phrased in the best or fairest terms.” Id. This is a case in which the words of the ballot question were phrased to actively deceive and mislead. By adding three words — “voting in person” — to the phrase “all voters” and two words — “government—issued”—to the phrase “valid photo identification,” the ballot question would have been no less concise but far more accurate. The Legislature’s failure to add these five words is, in my view, fatal to the ballot question.
Furthermore, the court’s superficial analysis of the ballot question fails to do justice to our jurisprudence or to our role as a court. According to the court, the ballot question “summarizes” provisions of *658the proposed amendment, even though the provisions of the proposed amendment are inherently contradictory. The court assures readers in one breath that the proposed amendment in fact requires all voters to submit photographic identification— and therefore the ballot question is not misleading — and admits in the next breath that some voters will be required to present something different. The court acknowledges there is a difference between “valid photographic identification” and “valid government-issued photographic identification,” but then seems to dismiss the difference as something about which voters either do not care or are not entitled to be informed.
Moreover, the court takes umbrage with the dissents’ approach as “[g]oing well beyond the limited nature of the question presented here” and addressing “the merits of the constitutional amendment.” I have done nothing more than the court did in Breza — the case the court looks to as establishing our standard of review. In Breza, the court compared the language of the Legislature’s ballot question to the language of the proposed amendment. 723 N.W.2d at 636 (concluding that “[t]he form of the ballot question conforms to the language of the proposed amendment”). I know of no other way to judge whether the Legislature’s ballot question misleads voters as to the language of the proposed amendment itself..
Having rejected the Legislature’s challenges to our jurisdiction here, the court’s refusal to strike a ballot question so fundamentally deceptive and misleading from the ballot essentially asserts no jurisdiction at all. It would have been better for the court to dismiss the petition in its entirety, without opinion, than to establish as precedent the utter lack of oversight the court exercises here.
Simply put, the ballot question formulated by the Legislature is deceptive in that it fundamentally misstates the purpose and scope of the amendment as proposed, and does so in a way calculated specifically to garner support for the amendment from those who may not otherwise favor it. For example, there may be those who believe that everyone should be required to present photo identification, without exception, in order to receive a ballot to vote and who would not support anything less. By portraying the proposed amendment as requiring photographic identification of “all voters” — when in fact, if passed, the amendment will not — the deceptive ballot question falsely induces those voters to vote in favor of the amendment.
At the same time, there may be voters who believe that everyone should be required to present photo identification only if the price is right — if it does not significantly increase government spending. In fact, in order to avoid unconstitutionally restricting the right to vote, the State will be required to provide free photographic identification to eligible voters who lack it. See Crawford v. Manon Cnty. Election Bd., 553 U.S. 181, 198, 128 S.Ct. 1610, 170 L.Ed.2d 574 (2008). The proposed amendment reflects this requirement.- But surely the group of eligible voters who lack “valid government-issued photographic identification” is greater than the group of eligible voters who lack any “valid photographic identification” at all. By portraying the proposed amendment as allowing someone to vote by presenting any “valid photo identification,”, when in fact it does not, the Legislature’s ballot question minimizes the cost of implementation of the proposed amendment and falsely induces this second group of voters to vote in favor of the amendment as well.
There may also be voters who favor requiring photo identification in order to *659vote, but who oppose having to obtain government-issued identification, and having to provide all of the personal information the government might require as a condition of obtaining that identification, as simply too much government intrusion into their personal lives.6 The ballot question deceives and misleads those voters who would support requiring valid photographic identification in order to vote, but who would be opposed to limiting the required valid photographic identification to government-issued identification.
I characterize these misstatements of the provisions of the ballot question as deliberate because they were called to the attention of the sponsors of the proposed amendment during the Legislature’s deliberations. For example, during the March 8, 2012 meeting of the House Government Operations and Elections Committee, this colloquy occurred:
REP. BEV SCALZE: I guess my concern is the language that will be on the ballot in November of 2012 because the language says that um ... shall it be amended to require all voters to present valid photo identification on Election Day. But my election judges tell me that about 20 percent of the people vote by absentee ballot and I represent a city that half of their uh ... housing units are in multiples.
So um ... we’ve made great efforts uh ... through uh ... multi-housing coalition and things like that to enable the managers of these units to go to the polling place. If somebody moved in November 1st and their photo ID is not current the voters are not going to be able to know that they have to make a provision for those people that maybe have a problem like that. And the 20 percent of people that vote by absentee ballot could use the last four digits of their social security number.[7]
So somebody going into the voting booth voting on this particular Amendment they don’t know that. It’s like we’re telling them part of the story. How are you going to let the voters know that 20 percent of the people, and that’s what my election judges tell me, aren’t going to have to show a photo ID because they’re going to be voting by absentee ballot?
*660So this should really say that 80 percent of the voters, if that’s what it is and that could be verified. How are we going to let the voters know in the ballot box?
REP. JOYCE PEPPIN: Representative Kiffmeyer.
REP. MARY KIFFMEYER: Thank you Madam Chair, Representative Scal-ze. Well first of all those 20 percent of the voters who are voting absentee already know those requirements because they vote absentee. So they fill out that information so I believe they are quite well aware of that and that that will be uh ... continued as is stated here today.
REP. JOYCE PEPPIN: Representative Scalze.
REP. BEV. SCALZE: And I don’t mean the ... the absentee voters. Yes of course they know because they read the ballot. I mean the voters voting on this Constitutional Amendment. They don’t know that 20 percent of the voters only have to show the last four digits of their social security number.
So we have two classes of voters. We have the absentee voters who could just use the last four digits of their social security number. The voters going into the voting booth in 2012 don’t know that. They’re on ... they’re going on the ... on the uh ... idea that .all voters will have to show a valid photo ID when in fact 20 percent of them won’t know.
How do you educate the voters looking at your proposed amendment that says all voters?
REP. JOYCE PEPPIN: Representative Kiffmeyer?
REP. MARY KIFFMEYER: Thank you Madam Chair, Representative Scal-ze and members. I think you underestimate the fact that already 80 percent of Minnesotans have said that they support a photo ID requirement. Uh ... those who vote in absentee ballot are already familiar with the process and I think it will be ... you take that basis, that current basis and I’m sure there will be lots of voter education going on before the election day as well by everybody whose name is on the ballot, by all the supporting groups and I am absolutely confident they will be able to communicate the information.
But I think most importantly every voter stands in line and casts their ballot. They have personal experience with voting. They have personal experience with registering. They have personal experience already. And so the simple language of the Constitutional Amendment I think to the large majority of people is pretty straightforward and quite clear.
REP. JOYCE PEPPIN: And Representative Scalze I’d also add it says all voters to present valid photo identification on Election Day. So it’s ... it doesn’t say anything about absentee. So if it’s Election Day they have to provide the photo identification is what the amendment says.
REP. BEV SCALZE: Thank you Ms. Chair and I understand that. It’s just that the people voting on this amendment don’t know that 20 percent of the people are not included with this amendment. That’s the people I’m talking about, the people that are voting on this particular amendment.
REP. MARY KIFFMEYER: Madam Chair?
REP. JOYCE PEPPIN: Representative Kiffmeyer.
REP. MARY KIFFMEYER: That’s the complete coverage.
REP. JOYCE PEPPIN: We’ll move on....
*661Hearing on H.F. 2738, H. Gov’t Operations and Elections Comm., 87th Minn. Leg., Mar. 8, 2012.8 Later in the same hearing, the following comment was made:
REP. STEVE SIMON: Just one thing. I had to address page two of the actual bill. I just want to caution — I didn’t offer an amendment here, but if we’re going to have a constitutional amendment, Representative Kiffmeyer, this is an engraved invitation for a lawsuit. Uh, there — as you probably know, there’s — Minnesota Supreme Court authority right on point, that the question that you put to the voters has to accurately reflect what’s in the actual constitutional amendment. It can’t just be a, a sales job or a propaganda statement about everything that’s good about it. There’s nothing in here about government issue. The question that you’re proposing that goes to Minnesota voters on the ballot says, “Just requiring all voters to protect [sic] valid photo ID.” That’s not an accurate or truthful reflection of this.
So, an engraved invitation for a lawsuit unless you put “government issued,” in my opinion. It also doesn’t make clear that it’s only at a polling place. And probably biggest of all, there’s nothing in here about the brand new, never in 150 years tried in Minnesota provisional ballot system. I, I would bet my next paycheck that if you don’t have all three of those and maybe more details in there, it is a unanimous Minnesota Supreme Court decision that this is just a bumper-sticker propaganda statement about the merits of the bill and not an accurate description of the bill. Those three are very substantive parts about your proposal. I may disagree with the proposal, but that’s part of your proposal — government issued, at a polling place, and provisional ballot. Instead, there’s a, there’s a phrase here that’s being proposed to Minnesota voters, which is just kind of a sales pitch and not an accurate description.
Hearing on H.F. 2738, H. Gov’t Operations and Elections Comm., 87th Minn. Leg., Mar. 8, 2012. Representative Simon may lose his bet, but his characterization of the Legislature’s ballot question is accurate.
The court excuses the ballot question’s deceptions and misrepresentations, contending that the ballot question merely “summarizes” parts (b) and (c) of the proposed amendment by asking “whether the Minnesota Constitution shall be amended ‘to require all voters to present valid photo identification to vote.’” More specifically, the court asserts that because part (c) of the proposed amendment makes “all voters ... subject to substantially equivalent identity ... verification,” those not voting in person will be required to produce “something ... virtually identical to a valid government-issued photo identification.” On that basis, the court asserts that the proposed amendment “can fairly be characterized as generally requiring photographic identification for all voters.” The court’s reasoning is faulty for a number of reasons, not the least of which is that the only thing that is substantially equivalent to photographic identification is photographic identification.9 If the Legislature *662had intended the term “substantially equivalent identity verification” to mean photographic identification, it would have said so, but it did not.
The court has long held that the Minnesota Constitution is to be interpreted as a statute. State ex rel. Mathews v. Houndersheldt, 151 Minn. 167, 170, 186 N.W. 234, 236 (1922). The court has also long held that statutory distinctions in language are presumed intentional and are applied consistently with that intent. See, e.g., In re Stadsvold, 754 N.W.2d 323, 328-329, 331 (Minn.2008) (holding that “practical difficulties” is a lesser standard than “particular hardship”); Transp. Leasing Corp. v. State, 294 Minn. 134, 137, 199 N.W.2d 817, 819 (1972) (holding that a tax statute was “by its terms directed at the use, rather than ownership, of property” because “[i]t does not say that the owner must so use the property or that the user must be the owner.”). In other words, when the Legislature uses two different words in the same statute, the court presumes that the Legislature means two different things. Similarly, when a constitutional amendment uses two different phrases, the court must presume that the amendment is referring to two different things.
If the Legislature had intended to require “all” voters to present photo identification in order to vote, part (b) of the proposed amendment would have so provided. It does not. The court concedes the point, and also does not interpret the proposed amendment to require all voters to present photographic identification. Rather, the court contends that it is enough that those not voting in person be “subject to substantially equivalent identity ... verification.” But there is nothing “substantially equivalent” to the production of photographic identification in the polling place for verification of the identity of the voter who is not voting in person.10
*663No matter what the Legislature may require of those not voting in person if this proposed amendment is adopted, there is simply no way to ensure that it is in fact the voter who has applied for the absentee ballot, who has received the ballot, who has marked the ballot, and who has returned the marked ballot. In portraying the proposed amendment as requiring “all” voters to present photo identification, the Legislature’s proposed ballot question simply baits the voter by suggesting that a “yes” vote will produce a desired outcome when, in fact, the amendment will thwart the voter’s expectations with something far less desirable.
Moreover, even if photographic identification satisfied the identity verification requirement for those voting in person, it cannot satisfy the eligibility verification requirement to which, under the proposed amendment, “all voters” would be subject. Eligibility to vote is defined in the Minnesota Constitution: 18 years of age or older; U.S. citizen for 3 months and a precinct resident for 30 days; and not “convicted of treason or felony, unless restored to civil rights; a person under guardianship, or a person who is insane or not mentally competent.” Minn. Const, art. VII, § 1. Even if “all voters” may be able to establish “identity” through “valid photo identification” or something “substantially equivalent” to photo identification — a point I do not concede — photo identification does not disclose length of residency or confirm that the person depicted has not been convicted of a felony, is not under guardianship, and is not mentally incompetent. Verifying a voter’s eligibility to vote must necessarily require something more, again to which all voters will be subject.
That the ballot question is intended to bait and switch the voter and that the proposed amendment is not intended to require all voters to present photo identification of any kind, even if the proposed amendment passes, is confirmed by the very sponsors of the amendment themselves. During debate on the proposed amendment, Representative Mary Kiff-meyer, one of the House authors and sponsors of the proposed amendment, stated:
This Constitutional Amendment will allow absentee voting just as our current Constitutional language in Article 7 allows for absentee voting. This will continue that practice.
In your um ... folders today I have a copy of the current absentee ... ballot envelope, the exterior envelope. If you’ll note on that exterior envelope there is a place already to capture the Minnesota State identification card number, the driver’s license number, the last four digits of social security or a check-*664box in case you don’t have any of those three at all.
And so you can see there already that this absentee ballot in its current form is already compliant with this Constitutional Amendment.
Hearing on H.F. 2738, H. Gov’t Operations and Elections Commi, 87th Minn. Leg., Mar. 8, 2012 (emphasis added.)
According to Representative Kiffmeyer, absentee voting in Minnesota is “already compliant” with the proposed amendment, even though absentee voting in Minnesota currently does not require that any absentee voters present photographic identification — or even something “substantially equivalent” to photographic identification — in order to receive a ballot. See Minn.Stat. § 203B.04, subd. 1 (2010) (allowing a voter without a Minnesota driver’s license, a Minnesota state identification card, or a Social Security number to request an absentee ballot); Minn.Stat. § 203B.17, subd. 2 (2010) (allowing a voter in the military, the spouse or dependent of an individual serving in the military, and a voter temporarily or permanently outside the United States to apply for an absentee ballot without access to a passport number, Minnesota driver’s license or state identification card number, or the last four digits of the voter’s Social Security number).
In addition, at oral argument in this case, counsel for the Legislature stated that he did not know what “substantially equivalent identity and eligibility verification” would entail, because it was subject to enabling legislation that would need to be passed by the Legislature and signed by the Governor if the amendment is approved by voters. In fact, counsel for the Legislature conceded that enabling legislation that relieved some voters of the requirement to present photo identification would not be inconsistent with the requirements of the proposed amendment.
Finally, in a brief to this court in a companion case challenging the Secretary of State’s title for the ballot question at issue here, 13 current Minnesota legislators — including Representative Kiffmeyer (described as a chief author of the proposed amendment), Senate Majority Leader David Senjem, and State Senator Scott Newman (also described as a chief author of the proposed amendment)11 — argued that the Secretary of State’s title for the Legislature’s ballot question — “Changes to In-Person & Absentee Voting & Voter Registration; Provisional Ballots” — is misleading, among other reasons, because:
The Voter ID Amendment makes no changes to “voting.” Rather, the Amendment requires a prerequisite to in-person voting. Indeed, the substantive provision that will affect most voters (in-person voters) makes clear that identification must be presented “before receiving a ballot.”
Brief for Petitioner at 24, 26, Kiffmeyer v. Ritchie, A12-1258 (Minn. July 20, 2012) (citation omitted.) To be clear, “the Amendment requires a prerequisite to in-person voting” only — namely, the presentation of photographic identification before receiving a ballot — and is intended to make no changes for those not voting in person. (Emphasis omitted) (emphasis added). This statement by these legislative leaders, including the House and Senate authors of the proposed amendment and the Senate majority leader, gives the *665lie to the ballot question and exposes it for what it is: deceptive and misleading. As these legislators make clear, the proposed amendment if passed will not “require all voters to present photographic identification to vote,” as stated by the ballot question.
Other than suggesting — falsely—that I have acted as a fact-finder here and engaging in a bit of name-calling, the court makes no effort to explain why my analysis of the ballot question is wrong, because it cannot.
I would conclude that the ballot question proposed by the Legislature is materially and fundamentally deceptive and misleading, constitutes a bait and switch, and even applying the inappropriately deferential standard of review adopted by the court, is “so unreasonable and misleading as to be a palpable evasion of the constitutional requirement to submit the [amendment] to a popular vote.” I would therefore strike the ballot question from the ballot.
C.
Because the court concludes that the language of the ballot question proposed by the Legislature is not misleading, it does not reach the question of the appropriate remedy.12 The proper remedy is to require that the text of the proposed amendment as drafted by the Legislature be placed on the ballot, consistent with the requirements of Article IX, Section 1 of the Minnesota Constitution.13 The text of Article IX, Section 1 of the Minnesota Constitution clearly provides, in relevant part: “Proposed amendments shall be published with the laws passed at the same session and submitted to the people for their approval or rejection at a general election.”
The court appears to assume that putting a proposed constitutional amendment before voters by means of a ballot question is inherent in the Legislature’s authority to propose amendments. As discussed above, the power to propose constitutional amendments is not an exercise of ordinary legislative power inherent in the separation of powers; rather, it is a power expressly delegated to the Legislature by the people themselves. And rather than construe the power to propose amendments broadly because it is legislative power, we must construe the power to propose amendments narrowly because it is a delegated power. See Crawford, v. Gilchrist, 64 Fla. 41, 59 So. 963, 966 (1912) (observing that “whether an amendment to the Constitution has been validly proposed and agreed to by the Legislature depends upon the fact of substantial compliance or noncompliance with the mandatory provisions of the existing Constitution as to how such amendments shall be proposed and agreed to”). We must also give effect to the will of the people. Here, the people have spoken.
Article IX, Section 1 of the Minnesota Constitution limits the Legislature’s power *666to “proposing] amendments” and “publishing them] with the laws passed at the same session.” Article IX further requires that the “proposed amendment” — nothing more, nothing less — be “submitted to the people for their approval or rejection at a general election.” Nothing in Article IX contemplates a ballot question, much less a deceptive and misleading one, being either published in the laws passed at the same session or submitted to the people for their approval or rejection, in place of the language of the proposed amendment itself.
D.
Underlying this case is the Legislature’s purported concern about threats to the integrity of the ballot. Thus, it is ironic, if not Orwellian, that in the name of “protecting” the vote and preventing unspecified voting “fraud,” the Legislature has resorted to a ballot question that deliberately deceives and misleads the very voters it claims must be protected. I cannot explain, nor can I understand, the court’s willingness to be complicit with the Legislature in this effort. Nor can I explain or understand the court’s fear of putting before voters for their approval or rejection the actual language of the proposed amendment as drafted by the Legislature. Therefore, I respectfully dissent.

. Contrary to the court’s characterizations, my issue here is not with the language of the proposed amendment itself. That is a topic for another day, as the proposed amendment itself is not before us. The court can no more legitimately claim that my criticisms of the ballot question are driven by my opposition to the proposed amendment itself, than I could legitimately claim that the court’s failure to explain how "all voters’’ in the ballot question can be the same as "all voters voting in person” in the proposed amendment is driven by the court's support for the proposed amendment.
Rather, the question here is whether the Legislature's ballot question is deceptive and misleading. In answering that question, I express no opinion on the wisdom of the proposed amendment or its language. But, just as the court does, I must necessarily compare the language of the ballot question with the language of the proposed amendment. And it is that comparison, rather than any opinion as to the merits of the proposed amendment, that requires me to dissent. Comparing the plain language of the proposed amendment with that of the ballot question and giving the words used their common and ordinary meanings leads to only one conclusion: the ballot question misstates, in a deceptive and misleading way, what the proposed amendment will require of voters. That I have identified a defect in the proposed amendment that makes it impossible for all voters to be subject to substantially equivalent identity verification does not mean that the Legislature’s properly proposed amendment should not be put to voters. What that defect does, however, is highlight and exacerbate the defect in the ballot question.


. The court contends that I would overrule the court’s precedent for evaluating disputed ballot questions. The court misstates the nature of my dissent. I do not argue for overruling the court’s precedent in this area. Rather, as I demonstrate, the court has no precedent for this question.
*653The court also contends that I have "articulate[d] no discernible standard" for evaluating ballot questions. I agree that there are several elements of judicial review of ballot questions that I do not address — for example, whether a ballot question must explain all of the provisions of the proposed amendment. However, the fact that the ballot question materially misstates the provisions of the proposed amendment is enough to decide this case.


. Although the Legislature’s ballot question has other deficiencies, as the petitioners have demonstrated, I focus on only two of them here, which in my view are enough to require the question be stricken and replaced on the ballot with the actual proposed amendment as drafted by the Legislature.


. The form of a ballot question was also directly challenged as misleading in Duluth 'Railway, also a case involving a change in the taxation of railroads. 102 Minn. at 29, 112 N.W. at 898. The Duluth Railway court reiterated that the form and manner of submitting a statutory change to voters "are left to the judgment and discretion of the Legislature." Id. at 30, 112 N.W. at 898.


. That the subject matter of the proposed amendment itself implicates the right to vote also warrants greater scrutiny of the ballot question.


. For example, legislation passed by the Legislature in 2011 but vetoed by the Governor, which would have required photo identification to vote, required a voter to provide, among other things, “a description of the applicant in the same manner as required on an application for a Minnesota driver’s license” and "the length of residence at the applicant’s current address” in order to obtain a voter identification card. S.F. 509, § 7, 87th Minn. Leg.2011.


. Minnesota Statutes § 203B.17, subd. 2(f) (2010), allows a voter to request an absentee ballot by providing the last four digits of the voter's Social Security number. In fact, under current law a voter can request an absentee ballot by simply ”attest[ing] to the truthfulness of the contents of the application under penalty of perjury” without providing any passport, driver’s license, social security, or state identification number at all. Id. Before the House Government Operations and Elections Committee, Representative Kiff-meyer stated that the proposed constitutional amendment "will allow absentee voting just as our current Constitutional language in Article 7 allows for absentee voting. This will continue that practice.” Hearing on H.F. 2738, H. Gov’t Operations and Elections Comm., 87th Minn. Leg., Mar. 8, 2012.
Similarly, Minn.Stat. § 204B.45 (2010) allows for voting by mail in certain municipalities. In the same committee hearing, Representative Kiffmeyer stated that under the proposed amendment "mail balloting, which is popular in some of our townships uh ... in accordance with Minnesota law will also be continued.” Hearing on H.F. 2738, H. Gov’t Operations and Elections Comm., 87th Minn. Leg., Mar. 8, 2012.


. A transcript of the March 8, 2012 House Government Operations and Elections Committee meeting was filed with the court as an appendix to the petition. The accuracy of the transcript has not been challenged.


. At oral argument it was suggested that as judges we do not leave our common sense at the door. Because there is no way to subject absentee and mail ballot voters to identity verification substantially equivalent to that which in-person voters will be subject, and therefore no way under the proposed amendment "to require all voters to present valid photo identification to vote," it is the court, *662having concluded that the ballot question is not deceptive or misleading, that has left its common sense at the door.


. The purpose behind requiring in-person voters to produce valid government-issued photographic identification is presumably to ensure confidence that the person receiving the ballot is entitled to vote. For the in-person voter, the poll worker receives the prospective voter’s government-issued photographic identification, somehow determines whether the identification is valid, and then, if valid, compares the information on the identification with the information contained in the voter roll for that person and compares the photo on the identification with the face of the person presenting the identification.
The court evidently believes that under the proposed amendment all voters will be subject to substantially equivalent identity verification. For absentee voters not appearing in person and for voters voting by mail, such a verification process is not physically possible. It simply cannot be done.
First, the only thing that is substantially equivalent to valid government-issued photo identification is valid government-issued photo identification.
Second, with respect to absentee and mail ballot voters, the only thing that is substantially equivalent to (1) the voter handing the poll worker the prospective in-person voter’s government-issued photographic identification, (2) the poll worker determining whether the identification is valid, (3) the poll worker comparing that identification to the information on the voter roll, and then (4) the poll worker comparing the photo on the identification with the face of the person presenting the identification — to insure that the person presenting the identification is entitled to receive a ballot — all before handing the voter a ballot, is to take each of these same steps with respect to prospective absentee and mail ballot voters before sending them a ballot.
The court dismisses these problems as merely "effects” of the proposed amendment that, in the court's view, need not be reflected in the ballot question. Here again, the court wishes away the problem. It is not that the ballot question fails to disclose all of the changes the proposed amendment would require to Minnesota's voting law; rather, the problem is that there is no way to conform Minnesota's voting laws to the proposed amendment — at least not without violating *663the representations of the proposed amendment’s sponsor, without eliminating absentee voting, without eliminating mail balloting, and without violating federal law.
To highlight just one of those problems, federal law requires that Minnesota allow overseas voters and absent uniformed service members to vote by absentee ballot in elections for federal office, and that Minnesota accept from overseas voters and absent uniformed service members a single post card that simultaneously acts as a voter registration application and an application for absentee ballot. 42 U.S.C. § 1973ff-l(a)(l) (2006). There is no way to subject overseas voters and absent uniformed service members to "substantially equivalent identity ... verification,” and therefore no way that the proposed amendment can apply to “all voters” as indicated by the ballot question.
Thus, the identity of absentee voters and those voting by mail cannot be verified in a manner substantially equivalent to that required of in-person voters. To the extent the court concludes that, in essence, all voters will be required to produce photographic identification and therefore be subject to substantially equivalent identity verification, the court has swallowed the Legislature’s bait, along with hook, line, and sinker.


. The petitioners in Kiffmeyer v. Ritchie, A12-1258, included Representative Mary Kiffmeyer and Senators Scott J. Newman, Warren Limmer, Julianne Ortman, Mike Parry, Sean Nienow, David Brown, David Senjem, Bill Ingebrigtsen, Paul Gazelka, Roger Chamberlain, Ray Vandeveer, and Claire Robling.


. Indeed, the court contends that because petitioners asked only that the Legislature's ballot question be stricken from the ballot and did not ask that the text of the proposed amendment itself be placed on the ballot, we cannot require it. The parties may be able to ignore the requirements of the constitution, but we cannot. The constitution mandates the remedy here, irrespective of whether the parties, for whatever strategic reasons, chose not to request it.


. If, as the court contends, my purpose in opposing the Legislature's ballot question were to prevent Minnesotans from voting on the proposed amendment, I would argue for adopting the petitioners’ proposed remedy: striking the amendment from the ballot entirely.